Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION - ALLOWANCE
This action is in response to Applicant's amendment filed June 9, 2021 in reply to the Non-final Office Action mailed March 26, 2021. Claims 1 and 3 have been amended; claims 2and 4-6 have been canceled; and no claims have been newly added. Claims 1, 3, and 7-14 are pending in the application.
Withdrawal of Prior Claim Rejections - 35 USC § 112(b)
Claim 3 has been satisfactorily amended. Therefore, the 35 USC 112(b) rejection presented in the Non-final Office Action mailed March 26, 2021 is hereby withdrawn.
Withdrawal of Prior Claim Rejections - 35 USC § 103
In view of the amendment to claim 1, in which “pyogenic granuloma or surgical wound dehiscence” has been deleted, the 35 USC 103 rejection presented in the Non-final Office Action mailed March 26, 2021 is hereby withdrawn. 
REJOINDER 
Group I claims 1, 3, 7, and 14 have been found to be in condition for allowance. Upon Applicant’s request, Group II claims 8 and 9, which are also directed to a method of treating a paronychia wound, are hereby rejoined for examination. The restriction between Groups I and II set forth in the Office Action mailed April 17, 2020 is hereby withdrawn. 
In view of the withdrawal of the restriction requirement between Groups I and II, Applicant is advised that if any claim presented in a continuation or divisional application In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1, 3, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Léauté -Labreze et al. (U.S. Patent Application Pub. No. 2010/0273889).
Applicant Claims
Applicant claims a method for treating pyogenic granuloma in a patient in need thereof comprising administering to the said patient a composition comprising an effective amount of a β1-adrenergic receptor antagonist, e.g. betaxolol. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Léauté -Labreze et al. disclose a method for treating a hemangioma in a patient in need thereof comprising administering to the said patient a composition comprising an effective amount of a β-adrenergic receptor antagonist, wherein the hemangioma can be e.g. pyogenic granuloma and the β-adrenergic receptor antagonist can be a β1-selective adrenergic receptor antagonist, e.g. betaxolol (abstract; paragraphs 0022, 0024, 0027, 0031, 0032).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
et al. do not anticipate the instantly claimed subject matter with one specific example or preferred embodiment. However, the Léauté -Labreze et al. disclosure is sufficient to render the claimed subject matter prima facie obvious within the meaning of 35 USC 103. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142.2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to employ the teachings of Léauté -Labreze et al., outlined supra, to devise Applicant’s presently claimed method. 
Léauté -Labreze et al. disclose a method for treating a hemangioma in a patient in need thereof comprising administering to the said patient a composition comprising an effective amount of a β-adrenergic receptor antagonist. Since Léauté -Labreze et al. expressly disclose that the hemangioma can be e.g. a pyogenic granuloma and further expressly disclose that the β-adrenergic receptor antagonist can be a β1-selective adrenergic receptor antagonist, e.g. betaxolol; one of ordinary skill in the art would thus be motivated to administer a β1-adrenergic receptor antagonist, e.g. betaxolol to a patient with pyogenic granuloma, with the reasonable expectation that this will successfully treat the pyogenic granuloma.  
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed .
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
8. (Currently Amended) The method of claim 1, further comprising  administering an additional therapeutic agent for wound healing. 
9. (Currently Amended) The method of claim 8, wherein the additional therapeutic agent for wound healing is selected from the group consisting of growth factors, cytokines, chemokines, antibodies,  antibiotics, immunosuppressive agents, steroids, zinc, hyperbaric oxygen, anti-fungal agents, anti-viral agents,  stem cells, bioengineered skin, debriding agents, and a combination thereof.
10. (Cancelled)
11. (Cancelled)
12. (Cancelled)
13. (Cancelled)
REASONS FOR ALLOWANCE
	The following is an Examiner’s Statement of Reasons for Allowance of pending claims 1, 3, 7-9, and 14:

Treating certain types of wounds with an effective amount of a β1-adrenergic receptor antagonist was known in the prior art. The closest prior art appears to be Deshpande (U.S. Patent Application Pub. No. 2011/0021526), which teaches treating a diabetic wound in a patient in need thereof comprising administering to the said patient a composition comprising an effective amount of a β-adrenergic receptor blocker, e.g. betaxolol. Hillson (Practical Diabetes [online]; 2017) discloses that paronychia is a wound/infection of the nail fold to which people with diabetes are particularly susceptible. 
Moreover, Léauté -Labreze et al. (U.S. Patent Application Pub. No. 2010/0273889) disclose a method for treating a hemangioma in a patient in need thereof comprising administering to the said patient a composition comprising an effective amount of a β-adrenergic receptor antagonist, wherein the hemangioma can be e.g. pyogenic granuloma and the β-adrenergic receptor antagonist can be a β1-selective adrenergic receptor antagonist, e.g. betaxolol. 
However, in view of the evidence and expert testimony presented in the 37 CFR 1.132 Affidavits of Drs. Yu-Shien Ko and Chao-Chun Yang submitted on February 19, 2021, Applicant’s arguments that paronychia is different from a diabetic wound, and thus treating a diabetic wound with a β1-adrenergic receptor antagonist would not render obvious treating paronychia with a β1-adrenergic receptor antagonist, are found persuasive. 
Therefore, pending claims 1, 3, 7-9, and 14 are found to be patentable.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/DAVID BROWE/Primary Examiner, Art Unit 1617